Case 6:16-cr-00024-JCB-KNM Document 89 Filed 06/01/20 Page 1 of 4 PageID #: 279



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

   UNITED STATES OF AMERICA                          §
                                                     §
                                                     §           CASE NO. 6:16-CR-24-JCB
   vs.                                               §
                                                     §
                                                     §
   CHARLES HORDAVIS McNEARY (2)                      §

                           REPORT AND RECOMMENDATION
                       ON REVOCATION OF SUPERVISED RELEASE

         On May 29, 2020, the Court held a final revocation hearing on a Petition for Warrant or

 Summons for Offender under Supervision. The Government was represented by Assistant United

 States Attorney Ryan Locker. Defendant was represented by Assistant Federal Defender Matt

 Millslagle.

                                            Background

         After pleading guilty to the offense of Possession of Stolen Firearms, a Class C felony,

 Defendant Charles Hordavis McNeary was sentenced on January 25, 2017 by United States Circuit

 Judge Catharina Haynes, sitting by designation. The offense carried a statutory maximum

 imprisonment term of 10 years. The guideline imprisonment range, based on a total offense level

 of 19 and a criminal history category of III, was 37 to 46 months. Defendant entered into a binding

 plea agreement and was sentenced to 30 months of imprisonment to be followed by a 3-year term

 of supervised release. Defendant’s supervision is subject to the standard conditions of release,

 plus special conditions to include financial disclosure, drug testing and treatment, mental health

 treatment, and firearms restrictions.

         Defendant completed his term of imprisonment and started his term of supervised release

 on April 11, 2018. Defendant’s conditions were modified on October 26, 2018 to require that

                                                 1
Case 6:16-cr-00024-JCB-KNM Document 89 Filed 06/01/20 Page 2 of 4 PageID #: 280



 Defendant must take all mental health medications that are prescribed by his treating physician.

 The case was re-assigned to United States District Judge J. Campbell Barker on September 11,

 2019.

                                            Allegations

         In the Petition seeking to revoke Defendant’s supervised release, filed on March 24, 2020,

 United States Probation Officer Ben Sanders alleges that Defendant violated the following

 conditions of supervised release:

         1. Allegation 1 (mandatory condition 3): You must refrain from any unlawful use
            of a controlled substance. You must submit to one drug test within 15 days of
            release from imprisonment and at least two periodic drug tests thereafter, as
            determined by the court. It is alleged that Defendant submitted urine specimens that
            tested positive for marijuana on August 21, November 26, and December 19, 2019,
            and on February 20, 2020.

         2. Allegation 2 (standard condition 3): You must not knowingly leave the federal
            judicial district where you are authorized to reside without first getting
            permission from the court or the probation officer. It is alleged that Defendant
            was in Southlake, Texas, on September 7, 2019 without the permission of the
            probation officer.

         3. Allegation 3 (standard condition 9): If you are arrested or questioned by a law
            enforcement officer, you must notify the probation officer within 72 hours. It is
            alleged that the Southlake Police Department made contact with Defendant on
            September 7, 2019 at a convenience store due to suspicious activity. He was
            questioned by law enforcement and his vehicle was searched. Defendant did not report
            the police contact to the probation officer within 72 hours.


                                          Applicable Law

         According to 18 U.S.C. § 3583(e)(3), the Court may revoke the term of supervised release

 and require a Defendant to serve in prison all or part of the term of supervised release without

 credit for the time previously served under supervision, if it finds by a preponderance of the

 evidence that Defendant violated a term of supervised release. Supervised release shall be revoked

 upon a finding of a Grade A or B supervised release violation. U.S.S.G. § 7B1.3(a)(1). In the


                                                 2
Case 6:16-cr-00024-JCB-KNM Document 89 Filed 06/01/20 Page 3 of 4 PageID #: 281



 present case, Defendant’s original offense of conviction was a Class C felony. Accordingly, the

 maximum imprisonment sentence that may be imposed is 2 years of imprisonment. 18 U.S.C. §

 3583(e).

         Under the Sentencing Guidelines, which are non-binding, 1 if the Court finds by a

 preponderance of the evidence that Defendant violated his conditions of supervised release as

 alleged in the petition, he is guilty of a Grade C violation. U.S.S.G. § 7B1.1(a). Defendant’s

 original criminal history category was III. The guidelines provide that Defendant’s guideline range

 for a Grade C violation is 5 to 11 months of imprisonment.

                                                     Hearing

         On May 29, 2020, Defendant appeared for a final revocation hearing. Assistant United

 States Attorney Ryan Locker announced that Defendant and the Government reached an

 agreement for Defendant to enter a plea of true to Allegation 1 of the petition and to jointly request

 a sentence of 5 months of imprisonment with no further supervised release. After the Court

 explained to Defendant his right to a revocation hearing, he waived his right to a revocation hearing

 and entered a plea of “true” to Allegation 1 of the petition. Defendant requested a recommendation

 for designation at FCI Seagoville.

                                          Findings and Conclusions

         I find that Defendant is competent and that his plea and waiver of the revocation hearing

 was knowingly and voluntarily made. I accept Defendant’s plea and find by a preponderance of

 the evidence that Allegation 1 of the petition is true. Defendant is guilty of a Grade C supervised



 1
  The United States Sentencing Guidelines as applied to revocations of supervised release “have always been non-
 binding, advisory guides to district courts in supervised release revocation proceedings.” United States v. Brown,
 122 Fed.Appx. 648, 2005 WL 518704, slip op. p.1 (citing United States v. Davis, 53 F.3d 638, 642 (5th Cir. 1995));
 see also United States v. Mathena, 23 F.3d 87 (5th Cir. 1994) (policy statements contained in Chapter 7 of the
 Sentencing Guidelines applicable to sentencing a defendant upon revocation of supervised release are advisory
 only.).

                                                          3
Case 6:16-cr-00024-JCB-KNM Document 89 Filed 06/01/20 Page 4 of 4 PageID #: 282



 release violation. I further find and conclude that Defendant’s term of supervised release should

 be revoked and that he should be sentenced to 5 months of imprisonment with no further supervised

 release. Any criminal history monetary penalties previously ordered in the final judgment should

 be imposed in this revocation, with all payments collected credited towards outstanding balances.

                                    RECOMMENDATION

        In light of the foregoing, it is recommended that Defendant’s plea of true to Allegation 1

 of the petition be ACCEPTED and that Defendant’s term of supervised release be REVOKED.

 It is further recommended that Defendant be sentenced to 5 months of imprisonment with no

 further supervised release. Any criminal monetary penalties previously ordered in the final

 judgment should be imposed in this revocation, with all payments collected credited towards

 outstanding balances.

        Before the conclusion of the hearing, the undersigned announced the foregoing

 recommendation and notified Defendant of his right to object to this Report and Recommendation

 and to be present and allocute before being sentenced by the Court. Defendant waived those rights

 and executed a written waiver in open court. The Government also waived its right to object to

 the Report and Recommendation. It is therefore recommended that the Court revoke Defendant’s

 supervised release and enter a Judgment and Commitment for him to be sentenced to 5 months of

 imprisonment with no further supervised release.


        So ORDERED and SIGNED this 1st day of June, 2020.




                                                 4
